Exhibit 10.1
 
Summary of Non-Management Director Compensation Action
 
On July 13, 2009, the Board of Directors of Apco Oil and Gas International Inc.
(the “Company”) modified, effective immediately after such date, the
compensation structure awarded to members of the Board who are not employees of
the Company or its affiliates.  The revised compensation structure is as
follows:
 
 
Quarterly Compensation for Board Service
$12,500
   
Quarterly Compensation for Committee Chairs:
     
Audit Committee Chair -
 $2,500
Nominating Committee Chair -
 $1,250
   
Meeting Attendance Fee*
 $1,000

 
The compensation set forth above is paid quarterly in arrears.
 
*Limited to $1,000 per day regardless of the number of meetings attended on a
given day.
